 I)E('ISIONS OF NAIIONAL LABOR RELAIIONS BOARDWestinghouse Electric Corporation and John iM.Kropczynski. Case 6 CA 10629August 15, 1978DECISION AND ORDERBY CHAIRMAN F ANIN(I AND) MtItIIt RS JIlNKINSAND) Pl lN I I)On April 27. 1978, Administrative l.aw Judge Ben-jamin K. Blackburn issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational lahbor Relations Act, as amended, the Na-tional Labor Relations Board has lelcgated its au-thorits in this proceeding to a three-limember palnel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings. andconclusions of the Administrative l.aw Judge andto adopt his recommended Order.ORD)ERPursuant to Section 10(c) of the National l.aborRelations Act. as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Adninistrative Law Judge and hereSeborders that the Respondent, Westinghouse ElectricCorporation, [rafford, Pennsylvania, its officers.agents. successors, and assigns, shall take the actionset forth in the said recommended Order.In its exceptions Respondent alleges.. incer air .thai the AdrililTatisi eLaw Judge abused his discretion by inierrupting Respondent's cros,-exanli-nation of the ( h.arging Paris arid showed bias and prejudice against Re-sporndent TWe haie carefull, colnsidered the Xrdministralle I.a. Juldge',Decisil anrid the record :is a whole and i e find no, citdence that the i, -nllnstrative LuLs Judge albused his discretion. prejudged aiii issules ior dcnl-ounstra ted all' bias against Rtspondent ill his illlJikl LOr i llq iOilr] ilf thefacts or lawDECISIONSTATEMENr OF iiil CAS.BENJAMIN K BLA KBIURN. Administrative Law Judge: Thecharge was filed on October 4, 1977.1 The complaint wasissued on November 22 and amended at the hearing. Themotion of International Lnion of Electrical, Radio anidMachine Workers, AFL CIO CL(', and its Local 601 toiintervene was granted by the Regional Director on Januars23, 1978. The hearing was held on January 25, 1978, in'I).ties are 1977 Lilress otheriwsc IIsdlialtrd.Pittsburgh, Pennsylvania. TIhe issue litigated was whetheran official of Respondent named James Cobern threatenedthe Charging Party with loss of his job for filing a griev-ance. thereby causing Respondent to violate Section 8(a)( 1)of the National Labor Relations Act, as amended. For thereasons set forth below, I find that he did. During the hear-ing it developed that ('obern interrogated another employ-ee about his part in the investigation of the charge. That.too. constituted a s iolation of Section 8(a)(I).Ulpon the entire record, including especially my observa-tion of the demeanor of the witnesses, and after due con-sideralion of briefs. I make the following:FiNiiNc ,s ot ,i ( II J 'ISI)I( 1T()~Respondent. a Pennsslvania corporation, is engaged inPennsylvania as well as other States in the manufacture ofelectrical appliances and products. During the 12 monthsjust prior to issuance of the complaint, it shipped productsvalued in excess of $50,000 from its Pennsylvania plants tocustomers located outside the ('ommonwealth of Pennsyl-vania and received goods and materials valued in excess of$50.000, which were shipped directly to its Pennsylvaniaplants by suppliers located outside the Commonwealth ofPennsvlvania.11 1 iI L N AIR L.ABOR PR (1 I ISA. (Credililitr and BackgroundRespondent's power circuit breaker division, a part of itslEast Pittsburgh. Pennsylvania. works, is located at I raf-ford. PennsI.lvania, some 8 miles east of the main plant.John Kropczynski is one of two subdivision stewards forlIocal 601. James (obern is the divisional personnel man-ager.There is a no-strike clause in the contract between Re-spondent and the IUE. A work stoppage on May 25 (oneof a series around this time) has given rise to a civil suit byRespondent against Local 601 and a number of its offi-cials. Kropczynski is not named as a defendant. However,on August 3. Respondent took a deposition from him inconnection with the suit. He was shown a photograph tak-en on May 25 in which he was identifiable and which Re-spondent contends demonstrates that he was among thosewho led the walkout. References to grounds for discharg-ing Kropczynski in the conversations which are at issue inthis case are to Mav 25 and that photograph. No employeehas been disciplined by Respondent because of the May 25walkout.Cohern denies ever threatening to discharge Kropczyn-ski in conversations with him on June 2. August 15, andSeptember 2 or with Charles Welsh. the other subdivisionsteward. around June 8 and on October 25. Cobern doesnot dispute the fact that each of these conversations tookplace or that, generally, they arose in the context of a griev-ance filed bv Kropczvnski on May 3 that Respondent wasusing potentially toxic chemicals in a part of the Traffordplant known as the epox) aisle, in violation of Occupation-237 NILRB No. 86578 WFSTINGHOINSGH O ItUF Rt(C ICUORP7al Safety and Health Administration standards. I do notcredit Cobern's denials for a number of reasons.There is no dispute about the sequence of events sur-rounding the conversations. Cobern represents Respondentat the second step of the grievance procedure. The second-step meeting on Kropcz nski's grievance wvas held on \MaxI .Cobern asked for more time to investigate. Kr- opcl n-ski filed a formal complaint with OSttA on Ma, 12. AnOSHA inspector came to Trafford on June 22. Kropczyrn-ski accompanied him as he looked over the situation. ('o-bern received a card from OSHA on August I which indi-cated no violation had been found bY the inspector.Cobern issued Respondent's written, second-step reply toKropczynski's grievance on August 15. He relied onOSHA's clean bill of health denying it. (Kropczlnski didnot carry the grievance to the next step within the timelimit specified in the contract.) Kropczsnski showed (o-bern a rough draft of a letter to OSHA on September 2which Kropczynski subsequently mailed on September 8In it Kropczynski asked for the results of the June 22 sur-vey. On October 25, Cobern accompanied ¥Welsh on aninspection of a safety and health situation which hadcaused Welsh to seek out Cobern.Each conversation thus occurred in a timeframe whichmakes the nature of the remarks Kropczsnski and Welshattribute to Cobern inherently credible. gisen an indicationCobern thought Kropczynski was not justified in filing thegrievance. In early June, the Union was still waiting forCobern's second-step reply. On August IS, Kropczynskiwent to Cobern to take issue with the reply. On September2. Kropczynski indicated to Cohern he was not yet pre-pared to let the matter drop. On October 25, Cobern didact in a cooperative manner with Welsh over a safety andhealth problem. It is quite possible that Welsh would stillbe unaware as of that date that Kropczsnski had gone tothe L.abor Board.That the conversations took place in this context doesnot. of course, prove Cobern's attitude towardKropczynski's grievance without more. For that I rely onthree specific parts of the record. Cobern admitted lectur-ing Kropczynski in early April. around the time Coberncame to Trafford as personnel manager. about carrying outhis duties as a subdivision steward in a responsible manner.This conversation was precipitated bh work stoppages inlate March. Cobern ended by saying. "I don't want to seeyou get into any trouble up here." Cobern admitted refer-ring both to this conversation and to the photographswhich Respondent took on MaN 25 when he andKropczynski talked on August IS. He quoted himself assaying, 'I'm somewhat surprised to see that you didn't takemy advice from the spring conversation we had. I see thatyou are in these photographs and there are several peoplewho have made statements that thev saw Nou at the maingate quite earlN in the morning. You were one of the firstpeople there." (Respondent has taken statements from wit-nesses of the events of Mav 25.) Finall. ('obern. in effect.admitted the allegation which was added to the complaintat the hearing when he testified about asking Welch inJanuary 1978 why Kropczynski had filed the charge in thiscase. Taken together. I think. these portions of the recorddemonstrate an attitude toward Kropczynski which. alongswith the context in which the conversations arose, makes('obern's version inherentlN less credible than the testi-monx of Kropczsnski and Welsh. The following findingsof facl reflect. therefore, their sersion of what Cobern saidon each occasion and not hisB. Ito-l1. June 2On June 2. John Kropcz !nski went to James Cohern'soffice to find out what was happening on his grievanceab u t potentiall dangerous chemicals in the epoxy aisle.Cobern said he could not understand wh, Kropczynskiwould fill out such a grievance: he could understand JoelPr'ts. the division stew ard. doing such a thing because heaspired to higher office in the Union, but what didKiropcInIsk i have to gain'' Cobern said. "Jack, I told Nouthat Nou have sour head in a w ringer. and we have enoughon soun and Bill (Gessinger lone of 20-odd section stewardsat Trafford] to come out there and fire you anvstime wewait too.2. \rouind June 8About 2 weeks after MaN 25. Charles Welsh went toobher n's office to discuss other problems in the epox'aisle. 'he,\s ot onto the subject of the May 25 work stop-page. (Cobern said the I nion hal contracted for a 40-hourxukxweeCk aMnd did not ha.o.e a right to cause wTork stoppag-es. ie sail Kropc/!nski and G(essinger had been out stop-plen cais that morning. his included. and had stoppedother people from coming into the plant. He said he hadenough c\idence. photographs included. to fire such stew-ardls as Kropcz!nski and Gessinger for what they' had donethat day,.3. August 15On Augut I 1. when C'obern received notification fromOSHA that its inspector had found nothing to indicateKropzclnski's grievance had merit. he asked Kropcznskiwhether he had received a similar communication.Kropc/! nski had heard nothing from OSHA. WhenKropczynski received ('ohern's denial of his grievance onAugust 15. he went to ('obhern's office to talk about it. Inthe course of the consersation. (Cobern brought up the MaN25 work stoppage and the photograph of KropczNnskiwhich Kropczinski had seen for the first time on August 3.Cohern said he could not understand why Kropcz!nskibwas sticking his neck out over the grievance. because thework stoppage had been illegal and Respondent hadenough evidence of his role in it to fire him anytime itwanted to.4. September 2Kropczsnski never did hear directl', from OSHA abouthis complaint. Consequentl,. he decided to write directlvfor information about what OSHA's surves of the planthad rxesalcd. Ile w Acnt to ('ohern's office on September 2579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto show him a rough draft of his letter. Once again, Cobernindicated he thought Kropczynski was unwise to persistwhen OSHA had found nothing wrong. He again referredto the photograph and said Respondent could fireKropczynski anytime it wanted to for his role in the Ma,25 work stoppage.5. October 25On October 25 Welsh asked ('obern to come with him towhere welders were using argon gas in an unventilatedarea. Cobern did so. When they, returned to Cobern's of-fice, Cobern said Welsh had a valid complaint and hewould show Welsh the consideration it deserved. However,he added, there were some stewards in the plant that hewould not. Welsh asked who. Cobern said Kropczynski.Welsh asked why. Cobern said, "He has charges with theLabor Board on me. Didn't you hear?"Welsh said, "No. I didn't know that." Cobern pulled anenvelope from a file cabinet. Without showing its contentsto Welsh, he said he had enough photographs and testi-mony from witnesses in the envelope to fire Kropczynski.He said he would he glad to sit down with the Labor Boardand discuss these matters; after he got the l.abor Boardstraightened out, Kropczynski would pay the conse-quences. Welsh said, "What are you going to do with Jack?Are you going to fire him?"Cobern said, "I don't want to tell you at this time, butyou'll find out."6. January 1978The following findings of fact are based on (obern'stestimony. His disagreements with Joel Pryts. the divisionsteward, and Welsh about what transpired as the day of thehearing drew near are insignificant. To the extent that the)exist. I have credited Cobern over Pryts and Welsh.A couple of weeks before the hearing Pryts spoke toCobern in Cobern's office about this case. Prvts said,"Even your old pal, Charlie Welsh, is going to get younow." Cobern said, "What do you mean by that?" Prytssaid, "Yeah, he screwed you. He filed an affidavit with theNLRB too. We're all going to get you." Cobern said, "Idon't understand what is going on here. This is all beyondme." Pryts said, "You thought you had a friend with Char-lie Welsh, but you were wrong. You don't have any friendsin the IUE."A day or two later Cobern spoke to Welsh. He said,"Mr. Pryts indicated to me the other night that you havefiled an affidavit in the Kropczynski NLRB charge againstme. I don't understand why Kropczynski filed a charge inthe first place, and furthermore, I don't understand whatyour part is in it. I thought that we had a reasonable rela-tionship and I don't understand I can't think back on anyproblems that we ever had that would cause you to do this.Why did you do it?"Welsh said, "Sometimes your bosses tell you to do thingsthat you don't want to do, and sometimes my bosses tellme things that I don't want to do, but we do them."Cobern said, "Is that all you have to say? It still doesn'treally answer my' question."Around January 19. Cobern spoke to Pryts again. Hepointed out that the NLRB hearing was almost upon themand said that he still did not understand what he was sup-posed to have done. He said he had never threatened tofire Kropczynski. Pryts gave him a noncommittal answer.C'. 1 na/lv.i. s and ConclusionsCobern's testimony about his January 1978 conversationwith Welsh caused the General Counsel to amend the com-plaint at the hearing. It is obvious that Cobern did, on thatoccasion, question "an employee regarding his cooperationin a National Labor Relations Board investigation." Thequestion Cobern put to Welsh was, by its very nature, coer-cive in the legal sense. since nothing in the circumstancesunder which the conversation took place justified it. I find,therefore. Respondent violated Section 8(a)( ) of the Actby interrogating an employee on that occasion.The allegations about the 1977 conversations in the com-plaint as originally issued are couched in terms of threats--"to discharge Kropczynski in order to discourage the filingor process of grievances ...to use photographs of strikersparticipating in a condoned wildcat strike in order to in-duce Kropczynski to refrain from filing or to withdrawgrievances previously filed ...to discharge 2 Kropczynskibecause he filed unfair labor practice charges under tbeAct." Once again. the words fairly describe the import ofthe points Cobern was making about Kropczynski, wheth-er he spoke them to Kropczynski or to Welsh. Respondentdefends on the ground that even Kropczynski's andWelsh's versions of what Cobern said to them "is not coer-cive within the meaning of Section 8(a)(l) of the Act sim-ply because it intimidates the listener in some way [citingV.L.R.B. v. Varo. Inc., 425 F.2d 293 (C.A. 5, 1970) andSv.stem (Council T 4. comprised of Local Unions 134, 165,315, 336, and 399 of the IBEW [Illinois Bell Telephone Co.]v. N.L. R.B., 446 F.2d 815 (C.A. 7, 1971)]. ... The reason-able object of the threat must be to 'coerce employees inthe exercise of the rights guaranteed by Section 7 (of theAct).' Section 8(a)(1) of the Act. The General Counsel, inthis instance, must as certainly link any threats to an un-lawful purpose as he must surely prove the fact and charac-ter of the threats themselves." The short and simple answerto this argument is that the General Counsel has met hisburden. Implicit in the words which Cobern spoke are theunlawful purposes of coercing Kropczynski in the exerciseof his statutory right to file grievances and unfair laborpractice charges. I find, therefore, Respondent also vio-lated Section 8(a)( I) in the various conversations detailedabove which occurred in 1977.Upon the foregoing findings of fact, and upon the entirerecord in this proceeding, I make the following:CONCLUSIONS OF LAW1. Westinghouse Electric Corporation is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.:Apparernil concernied hb the ambiguity of ('obern's statements toAeclsh on clobhcl 25. Ihc General ('ounsel also amended the complaint toinsert -"o other li.e discriminate against' at this point580 A'TSTINGH11Ot SL FIIl:('TRI ( ()RI'OR2. International Union of Electrical. Radio and Ma-chine Workers. AFL CIO CLC. and its l.ocal 601 are la-bor organizations within the meaning of Section 2(5) of theAct.3. By interrogating an employee about his cooperationin a National Labor Relations Board investigation and bhthreatening an employee for filing a grievance and an un-fair labor practice charge, Respondent has violated Section8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfair laboipractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this case. and pur-suant to Section IO(c) of the Act, I herebs issue the follow-ing recommended:ORDER'The Respondent, Westinghouse Electric ('orporatlion.Trafford, Pennsylvania, its officers. agents. successors. andassigns, shall:1. Cease and desist from:(a) Interrogating employees about their cooperation inNational Labor Relations Board investigations.(b) Threatening employees for filing grie'ances.(c) Threatening employees for filing unfair labor prac-tice charges.(d) In any like or related manner interfering with or at-tempting to restrain or coerce employees in the exercise ofthe rights guaranteed in Section 7 of the Act.2. Take the following action necessarOto effectuate thepurposes of the Act:(a) Post at its East Pittsburgh. Pennslvania. works cop-ies of the attached notice marked "Appendix." 4 Copies ofsaid notice, on forms provided bv the Regional D)irectorfor Region 6, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered. defaced. or covered byany other material.(b) Notif' the Regional Director for Region 6. in writ-inm. within 21( da\,s from the date of this Order. w'hat stepsRespondent hlis tiaken Ito complN hereswith.Itl lc111 C1x 1t1 .*. I" C i'lll11 C -' llhkd a. pirvi dell hI Act I W 41. "LI OiRile, ,is/d Rx~ Kl 1z. ,r, ,r [}i't. ',lll, ' 1s, t I lJ Rc hl prl.j } .id, l. I fcideItttit\ lh/ Al ~ ,ll t't .ql ll~lCitld i ()rdt il 11krtIc .xh 1], i , llc a ltl l H SeI2' 4, ,t i.f kt Rtldc .,r Rci l.titon, hc jdoI lcd h, the [""'la I ,,ld hc, onlcd1.'lll1 t .m ii 1.!1 .1 11 1 1 ......I n llt n th.l l t})t ()ildl I, cillI'tcd hI A ikld.gTlll)t i- J, tn llmcd S, 5 .lc.( '.i ! \lt, 1 Ct.I ,. tlhe oh ill til' ,qtLtI C ICdr)111 g "}..tv. d ~.I ()Older ,o the1 :.*.,1-1r RK i l i, i,,al " l r/l,:i l c "P-. tc.id i 'tr iltl l h i. , I Iud'MCIl l O" r 1, I lq,[Ck( %'.1 ( -t11 ''t \i'lLI' i 1/ t Il l d1I [-\amiin1d. i I ;Lib l R-.;itli)l.' 1n.tr dl/\PPtN I)IXNo li( I To F SPIlO' IlsPosI I I) BS ORMt R ()il tilN i \iON-l 1.\H()R Rtl i ONS BOARD.Aln Agenct of the Ilnited States Governmlent1 he National l.ahor Relations Board ha xing found. after ahe.ring. that sc s olalted :ederal law hb interrogating aidthreatening eniplosees. se herebs notif,\ )ou that:I'he National Labtor Relations Act gives all emplo.eesthese rights.To engage in self-orgaznizationTo form. Join, or help unionslo bargain collectively through a representatieof their o n choosing-o act together for collective bargaining or otheraid or protection-lo refrain from anl or all of these things.Wi tiii Nol interiogate sou about sour coopera-lion In National Labor Relations Board investigitiolns.'i wil .sol threaten ,ou for filing griesanccs.Wi smi I ol threaten you for filing unfair laborpractice charges.I uiil Nol in an', like or related manner interferewith you or attempt to restrain or coerce you in theexercise of the above rights.NVISllNi()m Si El I( iRI( CoR()RI \11()\581